MEMORANDUM **
Robert Lowell Jarvis appeals the revocation of supervised release and imposition of an 11-month term of imprisonment, following alleged violations of special conditions set forth in his original sentence for providing false information to a licensed firearms dealer, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Jarvis contends his right to confrontation was violated where the only evidence of supervised release violations was a hearsay statement, a police report, not admitted into evidence. We agree. Due process mandates that at revocation proceedings, the releasee must be afforded the right to confront and cross-examine adverse witnesses unless the hearing officer specifically finds good cause for not allowing confrontation. See United States v. Martin, 984 F.2d 308, 310 (9th Cir.1993) (citing Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972)); see also Crawford v. Washington, — U.S. -, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). We therefore vacate and remand for further proceedings consistent with this disposition.
The mandate shall issue forthwith.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.